AYTORNEY           GENERAL
                       oFTEXA~




Honorable 0. E. Gerron
County Attorney, Ector County
Odessa, Texas
Dear Sir:                    Opinion No. O-6038
                             Re: Right of candidate for district
                                  office, State Representative,
                                  to have name placed upon offi-
                                  cial ballot when request is
                                  signed by person other than
                                  candidate as agent.
           The question submitted in your request dated May 19,
1944, is as follows:
           'Has a candidate for district office, State
    representative, properly complied with the provi-
    sions of Article 3112 of the Vernon Civil Statutes
    of the State of Texas, when his request to have his
    name placed upon the official ballot is signed by
    a person other than the candidate? For example:
    J.T. Rutherford, Candidate by J.A. Moore, Agent."
           Article 3112, Revised Civil Statutes, 1925, as amend-
ed by the 48th Legislature, 1943, Chapter 218, Paragraph 1, now
reads:
          "Any person desiring his name to appear on the
   official ballot as a candidate for the nomination for
   Chief Justice or Associate Justice of the Court of
   Civil Appeals, or for Representative in Congress, or
   for State Senator when such Senatorial District is
   composed of one OP more than one County, or"for Re-
   presentative, or district judge or district attorney
   in representative or judIcia1 districts composed of
   one or more than one county, shall file with the chair-
   man of the,executive commIttee of the party for the dis-
   trict, said request with reference to a candidate for a
   State nomination, OP if there be no chairman of such
   district executive committee, then wfth the chairman of
   each county composing such district, not later than the
    third Monday in May preceding the general primary.
   Such requests may likewise be filed not later than
   said date by any twenty-ffve (25) qualified voters
Honorable 0. E. Gerron, page 2         o-6038


    resident within such district, signed and duly ac-
    knowledged. Immediately after said date each such
    district chairman shall certify the names of all per-
    sons for whom such requests have been filed to the
    county chairman of each county composing such district.
    If said name is not submitted 01"filed within said time,
    same shall not be placed upon said ballot."
           The provisions of Article 3111, Revised Civil Statutes,
1925, through Section 1 thereof, are as follows:
           "The request to have the name of any person af-
    filiating with any party placed on the official ballot
    for a general primary as a candidate for the nomina-
    tion of such party for any State office shall be gov-
    erned by the following:
           "1 * Such request shall be in writing signed and
    duly acknowledged by the person desiring such nomination,
    OP by twenty-five qualified voters. It shall state the
    occupation, county OP residence and post-office address
    of such person, and if made by him shall also state his
    age."
           A careful reading of said Article 3112, as amended,
discloses that the request of a candidate for party nomination
for any of the district offices referred to therein must conform
to the requirements with reference to a candidate for State nom-
ination. These requirements are set forth in Section 1 of
Article 3111, Revised Civil Statutes, 1925, above quoted. See
McClain v. Betts, et al, (Civ. App‘) 95 S.W. (2d) 1311*
           It is clear, therefore, that the Legislature has pro-
vided only two methods by which a candidate for party nomination
for a district office can have his name placed on the official
ballot, viz:
           (1) The request for such ~~~~~m~~~~~~~lls~~hi~o~~~~fng,
signed and duly acknowledged by the p             R
tion, It shall state the occupation, county of residence and
post-office address of such pe:rson,and also his age. It shall
be filed with the proper chairman or chairmen and within the time
designated in said amended Article 3112.
           (2) Such a reouest may likewise be filed by any ,twentg-
five (25) oualiftiedvoters resident within such district, signed
and dulv acknowledned bv each of said twenty-~fivevoters. It
shall siate the oc&patron, county of residence and post-office
address of said candidate, whose name is requested therein to be
placed on the official ballot.
Honorable 0. E. Gerron, page 3           0-6038


           We have found no statutory authority whereby such a
request can be signed and acknowledged by an agent purporting to
act for a candidate.
           It is therefore the opinion of this department that
your question should be answered in the negative.
          We desire to express our appreciation for the author-
ities and argument furnished by you in your brief in this con-
nektlon. We also commend you on the correct conclusion therein
reached.
                                 Very truly yours
                            ATTORNEY GENERAL OF TEXAS

                                 By s/L. H. Flewellen
                                      L. H. Flewellen
                                      Assistant

I.RF:EP:wc

APPROVED MAY 31, 1944
s/Grover Sellers
ATTORNEY GENERAL OF TEXAS
Approved Opinion Committee By s/BWB Chairman